DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected of Group I (drawn to a method for treating or reducing cancer cell proliferation), 4-{2-[5-Methyl-1-(naphthalen-2-yl)-1H-pyrazol-3-yloxy]ethyl}morpholine HCl and paclitaxel in the reply filed on 3/9/2020. 

Status
Claims 20, 27, 39 and 40 are pending. Claims 1-19, 21-26, 28-38 are cancelled.  Therefore, Claims 20, 27, 39 and 40 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained - Claims 20, 27, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laboratorios et al. (EP2292236 – provided by Applicant in IDS).

Claimed invention
Claims are drawn to treating cancer by administering a combination of paclitaxel and the compound named in instant Claim 34, i.e., 4-{2-[5-Methyl-1-(naphthalen-2-yl)-1H-pyrazol-3-yloxy]ethyl}morpholine (elected compound) at amounts of 100-600 mg per day.

Prior art
Laboratorios describes the use of a combination of paclitaxel and Compound 63 a.k.a. 4-{2-[5-Methyl-1-(naphthalen-2-yl)-1H-pyrazol-3-yloxy]ethyl}morpholine (i.e., the compound 
While Laboratorios teaches combination therapy using paclitaxel and Compound 63 for treating pain caused by chemotherapy, Laboratorios does not expressly teach this combination for treating cancer. 
However, Laboratorios further teaches that paclitaxel itself is useful as a chemotherapeutic agent for treating cancer (see 0054) and that paclitaxel induces pain (see Example 1). However, when it is combined with Compound 63, the pain associated with the chemotherapy is reduced. Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat cancer by administering the combination of Compound 63 and paclitaxel, thereby reducing cancer cell proliferation. The artisan would have sought to take advantage of the inhibition of pain associated with paclitaxel chemotherapy when Compound 63 is provided in combination with paclitaxel. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   
Regarding the amounts of 100-600 mg and more narrowly from 200 to 400 mg required by Claims 39 and 40, Laboratorios states that the amount of the compound is weight dependent (0.15 to 15 mg/kg) and varies depending on a myriad of factors (e.g., age, cancer type, patient’s pain, etc.); the amount starts of low and is increased until optimum dose under the circumstances are obtained; the amount is typically relatively higher when administered orally compared to parenteral administration:
[0089] The physician will determine the dosage of the present therapeutic agents which will be most suitable and it will vary with the form of administration and the particular compound chosen, and furthermore, it will vary with the patient under treatment, the age of the patient, the type of cancer and pain being treated. He will generally wish to initiate treatment with small dosages substantially less than the optimum dose of the compound and increase the dosage by small increments until the optimum effect under the circumstances is reached. When the composition is administered orally, larger quantities of the active agent will be required to produce the same effect as a smaller quantity given parenterally. The compounds are useful in the same manner as comparable therapeutic agents and the dosage level is of the same order of magnitude as is generally employed with these other therapeutic agents.

[0090] For example, the dosage regime that must be administered to the patient will depend on the patient’s weight, the type of application, the condition and severity of the disease. A preferred dosage regime of comprises an administration of a compound of formula (I) within a range of 0.5 to 100 mg/kg and of the chemotherapeutic drug from 0.15 to 15 mg/kg and it is administered daily in one or several doses.


Thus, one of ordinary skill in the art would understand from the clear teachings that the amount of the compound can be adjusted to optimize treatment of the patient and given clear guidance of amounts suitable to be adjusted based on the weight of the patient and may be further adjusted based on other factors such as age, cancer and pain. Laboratorios also discloses that the effect of the compound is dose-dependent. See 0111. Thus, the artisan would have found it prima facie obvious to administer the claimed at the claimed amounts of 200-400 mg. See MPEP § 2144.05 II.

Claims 27 and 40 are further drawn to the HCl salt form of the compound, Laboratorios teaches that the compounds of the invention such as Compound 63 may be in pharmaceutically acceptable salt forms including the HCl salt from. See 0028.

Response to arguments
 Applicant points out that the prior art relates to the combined use of paclitaxel and Compound 63 for treating pain caused by chemotherapy. Applicant states that this does not suggest that dose range claimed for Compound 63 would be effective for reducing cancer cell proliferation. This is not found to be persuasive. 
Laboratorios teaches that paclitaxel is useful for treating cancer (see 0054) but induces pain (see Example 1). However, when it is combined with Compound 63, the pain associated with the chemotherapy is reduced. Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat cancer by administering the combination of Compound 63 and paclitaxel, thereby reducing cancer cell proliferation. The current claim states that the dose of Compound 63 can range from 100 to 600 mg per day. This amount is rendered obvious because Laboratorios discloses that the amount of the compound can be adjusted to optimize treatment of the patient and given clear guidance of amounts suitable to be adjusted based on the weight of the patient and may be further adjusted based on other factors such as age, cancer and pain. Laboratorios also discloses that the effect of the compound is dose-dependent. See 0111. Thus, the artisan would have found it prima facie obvious to administer the claimed at the claimed amounts. See MPEP § 2144.05 II.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the difference in dose amount claimed for Compound 63 does not support the patentability of the claimed method for treating cancer with Compound 63, given that Laboratorios teaches administration of Compound 63 to cancer patients.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 
 
Conclusion
No Claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                         
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629